Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/2/20.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrian Battison on 3/17/21.
The application has been amended as follows:
Claim 1 (line 8): Delete “the duct” insert --the respective duct--.
Claim 1 (line 17): Insert “respective” after “from the”.
Claim 1 (line 18): Delete “the top aperture” and insert --each top aperture--.
Claim 1 (line 18): Delete “the duct” and insert --the respective duct--.
Claim 1 (line 21): Insert --respective-- prior to “top aperture”.
Claim 1 (line 22): Insert --respective-- prior to “top aperture”.
Claim 5 (line 3): Insert --respective-- prior to “top aperture”.
Claim 7 (line 2): Delete “the sides of the support plate” and insert --sides of the respective support plate--.
Claim 8 (line 2): Delete “the next” and insert --an adjacent floor vent of the plurality of floor vents--.
Claim 9 (line 2): Insert --respective-- prior to “flume”.
Claim 9 (line 3): Insert --respective-- prior to “flume”.
Claim 14 (line 2): Delete “the floor vent” and insert --each floor vent--.
Claim 19 (line 3): Insert --of the plurality of support plates-- after “next adjacent support plate--.
Claim 25 (line 2): Delete “the sides of the support plate” and insert --sides of the respective support plate--.
Claim 26 (line 2): Delete “the next” and insert --an adjacent floor vent of the plurality of floor vents--.
Claim 27 (line 2): Insert –respective aeration-- prior to “flume”.
Claim 27 (line 3): Insert –respective aeration-- prior to “flume”.
Claim 28 (line 2): Delete “the floor vent” and insert --each floor vent--.
Claim 30 (line 8): Delete “the duct” insert --the respective duct--.
Claim 30 (line 14): Insert “respective” after “from the”.
Claim 30 (line 15): Delete “the top aperture” and insert --each top aperture--.
Claim 30 (line 15): Delete “the duct” and insert --the respective duct--.
Claim 30 (line 17): Insert --respective-- prior to “top aperture”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633